 

Exhibit 10.6

 

ShotSpotter, Inc.

Restricted Stock Unit Grant Notice

(2017 Equity Incentive Plan)


 

ShotSpotter, Inc. (the “Company”), hereby awards to Participant a number of
Restricted Stock Units set forth below (the “Award”). The Award is subject to
all of the terms and conditions as set forth in this notice of grant (this
“Restricted Stock Unit Grant Notice”), in the Company’s 2017 Equity Incentive
Plan (the “Plan”), and in the Plan and the Restricted Stock Unit General Terms
and Conditions (the “Terms and Conditions”), which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Terms and Conditions shall have the
meanings set forth in the Plan or the Terms and Conditions.

Participant:

Date of Grant:

Grant Number:

Vesting Commencement Date:

Number of Restricted Stock Units:

 

 

Vesting Schedule:

[________]  Notwithstanding the foregoing, vesting shall terminate upon the
Participant’s termination of Continuous Service.  

 

Issuance Schedule:

One share of Common Stock will be issued for each Restricted Stock Unit which
vests at the time set forth in Section 4 of the Terms and Conditions.

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, the terms of the Plan, this Restricted Stock Unit
Grant Notice, and the Terms and Conditions.  Participant also acknowledges
receipt of the Prospectus for the Plan.  Participant acknowledges and agrees
that this Restricted Stock Unit Grant Notice and the Terms and Conditions
(together, the “Award Agreement”) may not be modified, amended or revised by
Participant except in a writing signed by Participant and a duly authorized
officer of the Company.  Participant further acknowledges that in the event of
any conflict between the provisions in the Award Agreement or the Prospectus and
the terms of the Plan, the terms of the Plan shall control.  Participant further
acknowledges that the Award Agreement and the Plan sets forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company and supersedes all prior oral and written agreements,
promises and/or representations on that subject with the exception of (i) other
Awards previously granted to Participant, (ii) shares of Company stock
previously issued to Participant, (iii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law, and (iv) any
written employment, severance arrangement or nonemployee director compensation
policy that would provide for vesting acceleration of this Award upon the terms
and conditions set forth therein. By accepting this Award, Participant consents
to receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

--------------------------------------------------------------------------------

 

Shotspotter, Inc.Participant

By:

SignatureSignature

Title: Date:

Date:

Attachments:

Restricted Stock Unit General Terms and Conditions

2017 Equity Incentive Plan

Prospectus

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment I

ShotSpotter, Inc.

2017 Equity Incentive Plan

 

Restricted Stock Unit General Terms and Conditions

 

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”)
ShotSpotter, Inc. (the “Company”) has granted you a Restricted Stock Unit Award
under its 2017 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units as indicated in your Grant Notice (the “Award”).  Defined terms not
explicitly defined in these Terms and Conditions but defined in the Grant Notice
or the Plan shall have the same definitions as in the Grant Notice or Plan, as
applicable.  

The general terms and conditions applicable to your Award are as follows:

1.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, including but not limited to the provisions in Section 7 regarding the
impact of a Capitalization Adjustment, Dissolution or Corporate Transaction on
your Option, Section 8 regarding securities law compliance, and Section 9
regarding the tax consequences of your Award.  Your Award is further subject to
all interpretations, amendments, rules and regulations, which may from time to
time be promulgated and adopted pursuant to the Plan.  In the event of any
conflict between these Terms and Conditions and the provisions of the Plan, the
provisions of the Plan shall control.  

2.Grant of the Award.  This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) as indicated in the Grant Notice. As of the Date
of Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Restricted Stock Units
subject to the Award.  Any additional Restricted Stock Units that become subject
to the Award pursuant to Capitalization Adjustments as set forth in the Plan and
Section 3, if any, shall be subject, in a manner determined by the Board, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.

3.Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

4.Date of Issuance.

(a)The Company will deliver to you a number of shares of the Company’s Common
Stock equal to the number of vested Restricted Stock Units subject to your
Award, or if

1.

--------------------------------------------------------------------------------

 

such date is not a business day, such delivery date shall instead fall on the
next business day (the “Original Issuance Date”).

(b)In addition, if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company's
policies (a “10b5-1 Plan”)), and

(ii)Withholding Taxes apply and the Company decides, prior to the Original
Issuance Date, (A) not to satisfy the Withholding Taxes by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (B) not to permit you to then effect a sale on the
market under a 10b5-1 Plan and (C) not to permit you to pay your Withholding
Taxes in cash,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

5.Withholding Taxes.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares of Common Stock in respect of your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”).  Additionally, the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes obligation relating to your Award by any of the following
means or by a combination of such means (and by accepting this Award you hereby
authorize any of the following methods of satisfying the Withholding Taxes): (i)
withholding from any compensation otherwise payable to you by the Company or an
Affiliate; (ii) causing you to tender a cash payment; (iii) permitting or
requiring

2.

--------------------------------------------------------------------------------

 

you to enter into a “same day sale” commitment, if applicable, with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Restricted Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
the Award with a Fair Market Value (measured as of the date shares of Common
Stock are issued pursuant to Section 6) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld will not exceed the amount necessary to satisfy the Withholding Taxes
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; and provided, further, that to the extent necessary
to qualify for an exemption from application of Section 16(b) of the Exchange
Act, if applicable, such share withholding procedure will be subject to the
express prior approval of the Board or the Company’s Compensation Committee.  

(b)Unless the Withholding Taxes are satisfied, the Company shall have no
obligation to deliver to you any Common Stock or any other consideration
pursuant to this Award.

(c)In the event the Withholding Taxes arise prior to the delivery to you of
Common Stock or it is determined after the delivery of Common Stock to you that
the amount of the Withholding Taxes was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.

6.Section 409A of the Code. This Award is intended to be exempt from the
application of Section 409A of the Code, including but not limited to by reason
of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly.  Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, this Award shall comply with Section 409A
to the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly.  If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “Separation from Service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of your Separation from Service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the Separation from Service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code. Each installment
of shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).  

3.

--------------------------------------------------------------------------------

 

* * * * *

 

4.

--------------------------------------------------------------------------------

 

Attachment II

ShotSpotter, Inc.

2017 Equity Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

Attachment III

Prospectus

 

 

 